ITEMID: 001-105524
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: COMMITTEE
DATE: 2011
DOCNAME: CASE OF JUREWICZ v. POLAND
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1
JUDGES: Lech Garlicki;Vincent A. De Gaetano;Zdravka Kalaydjieva
TEXT: 4. The applicant was born in 1981 and lives in Warsaw.
5. On 19 April 2006 the applicant was charged with an unspecified offence.
6. On 9 August 2006 the Prosecutor changed the original charges and charged the applicant with aggravated extortion. The applicant was additionally charged with drug trafficking committed between 2002 and 2003 in Warsaw.
7. On 3 January 2007 the prosecution lodged a bill of indictment with the Warsaw Regional Court (Sąd Okręgowy). The applicant was indicted as charged. The bill of indictment comprised charges against 17 accused.
8. On 21 May 2007 the court held the first hearing.
9. Hearings scheduled for 9, 10 and 18 July 2007 were adjourned because of the applicant’s counsel illness.
10. Between May 2007 and February 2010 the trial court held some 30 hearings.
11. On three occasions the applicant unsuccessfully sought the withdrawal of the judge dealing with his case.
12. The proceedings are still pending before the Warsaw Regional Court.
13. On 22 December 2009 the applicant lodged with the Warsaw Court of Appeal (Sąd Apelacyjny) a complaint under section 5 of the Law of 17 June 2004 on complaints about a breach of the right to an investigation conducted or supervised by a prosecutor and to a trial within a reasonable time (Ustawa o skardze na naruszenie prawa strony do rozpoznania sprawy w postępowaniu przygotowawczym prowadzonym lub nadzorowanym przez prokuratora i postępowaniu sądowym bez nieuzasadnionej zwłoki) (“the 2004 Act”).
14. On 23 February 2010 the Warsaw Court of Appeal dismissed the applicant’s complaint stating that that the proceedings had been conducted with the requisite speed and without undue delay.
15. On 30 March 2009 the Warsaw Regional Court convicted the applicant of drug trafficking committed between 2002 and 2003 in Łowicz.
16. On 9 December 2010 the Warsaw Court of Appeal upheld the firstinstance court judgment.
17. On 8 January 2003 the applicant was arrested on suspicion of vehicle break-in and theft.
18. On 14 January 2004 the Warsaw District Court (Sąd Rejonowy) convicted the applicant of vehicle break-in and theft and sentenced him to three years’ and six months’ imprisonment.
19. On 20 May 2004 the Warsaw Regional Court dismissed the applicant’s appeal against this judgment.
20. On 17 April 2009 the applicant requested the Warsaw Regional Court to appoint a legal-aid lawyer with a view to lodging a cassation appeal.
21. On 6 February 2010 the legal-aid lawyer informed the applicant that he had not found any grounds for lodging a cassation appeal.
22. On an unspecified date, the applicant requested the court for leave to lodge a cassation appeal out of time and to appoint another legal-aid lawyer with a view to lodging a cassation appeal.
23. On 1 April 2010 the Warsaw Regional Court dismissed the applicant’s request finding no basis for retrospective leave. It further refused to appoint another legal-aid lawyer.
24. The relevant domestic law and practice concerning remedies for the excessive length of judicial proceedings, in particular the applicable provisions of the 2004 Act, are stated in the Court’s decisions in cases of Charzyński v. Poland no. 15212/03 (dec.), §§ 12-23, ECHR 2005-V and Ratajczyk v. Poland no. 11215/02 (dec.), ECHR 2005-VIII and the judgment in the case of Krasuski v. Poland, no. 61444/00, §§ 34-46, ECHR 2005-V.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
